Case 1:20-cv-00134-DDD-JPM Document 3 Filed 09/17/20 Page 1 of 6 PageID #: 104




                                                                                      a
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

  ARTHUR ASHBUOGWU,                       CIVIL DOCKET NO. 1:20-CV-00134-P
  Plaintiff

  VERSUS                                  JUDGE DRELL

  UNITED STATES OF AMERICA,               MAGISTRATE JUDGE PEREZ-MONTES
  Defendants


                        REPORT AND RECOMMENDATION

       Before the Court is a civil Complaint (ECF No. 1) filed by pro se Plaintiff

 Arthur Ashbuogwu (“Ashbuogwu”) against the United States of America. Ashbuogwu

 complains that his rights were violated under the “Whistleblower Act,” the Civil

 Rights Act, and several conventions. He seeks $11,000,000.00 in damages.

       Because Ashbuogwu’s Complaint is frivolous and fails to state a claim for

 which relief can be granted, his Complaint (ECF No. 1) should be DENIED and

 DISMISSED WITH PREJUDICE.

 I.    Background

       According to Ashbuogwu, his “chief complaint” is “prima-facie polychotomy by

 the Veteran’s Administration to foment discrimination and deny claims of a certain

 class of persons.” ECF No. 1-2 at 1. He alleges that the Veteran’s Administration

 (“VA”) denies “critical emergency medical care at emergency rooms of the VA facilities

 or cater medical care by providers attired in black on black attire (Army of the Mahdi)

 who perpetrate discrimination against persons who insist on allegiance to colors red

 white blue.” ECF No. 1-2 at 1. He complains about the “wicked use of unqualified
Case 1:20-cv-00134-DDD-JPM Document 3 Filed 09/17/20 Page 2 of 6 PageID #: 105




 providers from my country of origin Nigeria to act as the psychiatrist and emergency

 medicine provider for me during crisis at emergency room” at the VA in Texas. ECF

 No. 1-2 at 2.

       Ashbuogwu’s lengthy Complaint contains allegations about disability

 payments; his discharge from the Army in 2008; the poisoning of his medication by

 the VA pharmacy; discrimination by the Social Security Administration; wrongful

 certificates of commitment; discrimination by Wells Fargo Bank and the withholding

 of 38,494 Mexican pesos; the secreting of one of his relatives; his eviction “from the

 communal property” and “staging” of divorce proceedings. ECF No. 1-2 at 18-36. He

 alleges that the United States has been “conducting war” against him since 2008.

 ECF No. 1-2 at 36.

       Ashbuogwu’s Complaint contains nonsensical claims including: “in the name

 of the Government, by the government and for the interest of the government, United

 States, the VA forged a confederacy of veteran service groups, American Legion,

 elements of the Mormon Church, and Harley Davidson motorcycle clubs with actions

 co-ordinated and directed by a Mormon KOS-CI-USZ-KI. A KOS-CI-USZ-KI with no

 conquest to his name against our Kris-Kringle.” ECF No. 1-2 at 34.

 II.   Law and Analysis

       A.        Ashbuogwu’s Complaint is subject to preliminary screening.

       Ashbuogwu is not a prisoner; nor is he proceeding in forma pauperis.

 Therefore, the screening provisions of 28 U.S.C. §§ 1915 and 1915A are not applicable.

 However, in Apple v. Glenn, the United States Sixth Circuit Court of Appeals
Case 1:20-cv-00134-DDD-JPM Document 3 Filed 09/17/20 Page 3 of 6 PageID #: 106




 recognized a district court’s inherent authority to conduct a limited screening

 procedure, sua sponte, in a fee-paid non-prisoner’s complaint, if it appears from the

 pleadings and exhibits that the allegations are “totally implausible, attenuated,

 unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” 183 F.3d

 477, 479 (6th Cir. 1999) (per curiam) (citing Hagans v. Lavine, 415 U.S. 528, 536–37

 (1974)). This Court and other courts in the Fifth Circuit have followed suit. Black v.

 Jones, 1:19-CV-1023, 2019 WL 6353332, at *2 (W.D. La. Oct. 28, 2019), report and

 recommendation adopted, 2019 WL 6357909 (W.D. La. Nov. 26, 2019); Deng v.

 Parker, 2:18-CV-61, 2018 WL 6272460, at *1 (N.D. Tex. Oct. 22, 2018), report and

 recommendation adopted, 2018 WL 6270977 (N.D. Tex. Nov. 29, 2018), appeal

 dismissed, 799 F. App’x 301 (5th Cir. 2020); McLean v. Country of Mexico, 1:19-CV-

 591, 2019 WL 2869579, at *1 (W.D. Tex. July 3, 2019).

       B.       Ashbuogwu’s Complaint is frivolous and fails to state a claim against
                the United States.

           “In order to hale the federal government into a court proceeding, a plaintiff

 must show that there has been a valid waiver of sovereign immunity.” Lewis v. Hunt,

 492 F.3d 565, 570 (5th Cir. 2007). “‘A waiver of the Federal Government’s sovereign

 immunity must be unequivocally expressed in statutory text . . . and will not be

 implied.’” Id. (quoting Lane v. Pena, 518 U.S. 187, 192 (1996)). A waiver of the

 Government’s sovereign immunity will be strictly construed in favor of the sovereign.

 See id.

       Ashbuogwu attempts to sue the United States under § 1983 for the violation of

 his constitutional rights. However, the United States has not waived its sovereign
Case 1:20-cv-00134-DDD-JPM Document 3 Filed 09/17/20 Page 4 of 6 PageID #: 107




 immunity for constitutional tort claims. Fed. Deposit Ins. Corp. v. Meyer, 510 U.S.

 471, 477 (1994); Settles v. U.S. Parole Comm’n, 429 F.3d 1098, 1104 (D.C. Cir. 2005)

 (a plaintiff cannot maintain a § 1983 action against the United States or its officers).

 Nothing in Ashbuogwu’s Complaint suggests that the United States has waived

 sovereign immunity rendering itself amenable to suit.

       Ashbuogwu also seeks to bring a claim against the United States under 15

 U.S.C. § 2087. Section 2087 protects employees who refuse to participate in conduct

 that violates the Consumer Product Safety Improvement Act (“CPSIA”), or who

 furnish their employers or the government with information related to a CPSIA

 violation. Wilson v. EI DuPont de Nemours & Co., 710 F. App’x 57 (3d Cir. 2018);

 Shaw v. United States Postal Serv., 18-CV-651, 2018 WL 5885900, at *1 (E.D. Pa.

 Nov. 9, 2018). Ashbuogwu does not plead any facts that in any way relate to a

 consumer product safety issue, and Ashbuogwu provides no basis for a CPSIA claim.

 Further, complaints under this provision must be presented to the Secretary of Labor

 before filing civil suit. See 15 U.S.C. § 2087(b).

       Finally, Ashbuogwu’s allegations are fantastic and therefore baseless. See

 Neitzke v. Williams, 490 U.S. 319, 325, 327–28 (1989) (a claim is frivolous if it lacks

 either an arguable basis in law because it is “based on an indisputably meritless legal

 theory” or an arguable basis in fact because it describes “fantastic or delusional

 scenarios”); see also Denton v. Hernandez, 504 U.S. 25, 32–33 (1992) (a claim is

 “factually frivolous only if the facts alleged are clearly baseless, a category

 encompassing allegations that are fanciful, fantastic, and delusional”); Simmons v.
Case 1:20-cv-00134-DDD-JPM Document 3 Filed 09/17/20 Page 5 of 6 PageID #: 108




 Payne, 170 F. App’x 906, 907–08 (5th Cir. 2006) (district court did not abuse its

 discretion by finding that the assertion of a vast conspiracy by all levels of the state

 government and federal government was manifestly frivolous because the factual

 allegations were fanciful, irrational, incredible, and delusional); Marshall v. Stengel,

 3:10CV-159-S, 2010 WL 1930172, at *3 (W.D. Ky. May 12, 2010) (finding allegations

 of conspiracy to cover up the wrongful actions of a multitude of state and federal

 officials, who had been targeting, terrorizing, and tormenting the plaintiff for

 numerous years, to be fantastic and delusional).

 III.   Conclusion

        Because Ashbuogwu’s Complaint (ECF No. 1) is frivolous and fails to state a

 claim for which relief can be granted, it should be DENIED and DISMISSED WITH

 PREJUDICE.

        Under the provisions of 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b), any

 party may serve and file with the Clerk of Court written objections to this Report and

 Recommendation within fourteen (14) days after being served with a copy thereof,

 unless an extension of time is granted under Fed. R. Civ. P. 6(b). A party may respond

 to another party’s objections within fourteen (14) days after being served with a copy

 thereof. No other briefs (such as supplemental objections or reply briefs) may be filed,

 unless a party shows good cause and obtains leave of court. The District Judge will

 consider timely objections before issuing a final ruling.

        A party’s failure to file written objections to the proposed factual findings,

 conclusions, and recommendations contained in this Report and Recommendation
Case 1:20-cv-00134-DDD-JPM Document 3 Filed 09/17/20 Page 6 of 6 PageID #: 109




 within fourteen (14) days after being served with a copy thereof, or within any

 extension of time granted by the Court under Fed.R.Civ.P. 6(b), shall bar that party

 from attacking either the factual findings or the legal conclusions accepted by the

 District Judge, except upon grounds of plain error.

       THUS DONE AND SIGNED in Alexandria, Louisiana, on this 17th day of

 September 2020.

                                        __________________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE
